DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits.  Claims 1, 2, and 7 as amended, are currently pending and have been considered below. New Claims 12-15 as filed are currently pending and have been considered below. Claims 3-6, and 8-11, as previously filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (USP 10,386,480; hereinafter Campbell) in view of Yang et al. (US 2018/0189578; hereinafter Yang).
Regarding Claim 1:
Campbell teaches a method for self-positioning a vehicle in its environment, wherein: 
in a first step, the environment is detected by means of an environmental sensor system during vehicle travel, and a map is created (Campbell, Column 4, lines 32-42, Column 14, Lines 9-26, Campbell discloses using radar information, from the radar system (environmental sensor system) to map the side of the road as the vehicle drives along); and 
in a second step, the environmental sensor system perceives features and compares them with the previously created map for self-positioning (Campbell, Column 14, Lines 9-26, Campbell discloses correlating radar reflection of various objects with respective objects from a map); wherein 
the environmental sensor system is formed by a radar sensor system (Campbell, Figure 1, Campbell discloses a radar system is part of the vehicle sensor system), wherein in the first step, the radar sensor system ascertains reflection points to create the map (Campbell, Column 4, lines 32-42, , 
in the second step, for self-positioning the vehicle, the reflection points determined during travel are compared with those of the map in order to determine the position of the vehicle on the map (Campbell, Column 15, Lines 31-44, Campbell discloses the roadside objects that cause radar reflection are used to correlate to map data to determine the vehicle’s location). 
Yang, in the same field of endeavor of vehicle control, discloses wherein nonstationary reflection points are filtered out before the map is created and only stationary reflection points are used to create the map (Yang, Para. [0114-0115], Yang discloses the detection and ranging sensor actively filters out points corresponding to moving object (non-stationary objects) in the depth map before the creation of the 3D map of the vehicle surrounding the environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Campbell to include filtering of moving object during the creation of the 3D map as disclosed by Yang in order to properly construct a 3D map of an environment of the vehicle, (Yang, Para. [0115]).
Regarding Claim 2:
The combination of Campbell and Yang further discloses the method according to claim 1, further comprising an estimation of self-movement by the vehicle in addition to self- positioning (Campbell, Column 8, Lines 10-28, Campbell discloses a navigation/pathing system which navigates and determines a driving path of the autonomous vehicle by using radar and map data).  
Regarding Claim 3:
The combination of Campbell and Yang further discloses the method according to claim 2, further comprising the self- movement of the vehicle by measuring the direct radial speed of the reflection points (Campbell, Column 6, Lines 67-68, Column 7, Lines 1-15, Column 8, Lines 10-28, 
Regarding Claim 4:
The combination of Campbell and Yang further discloses the method according to claim 3, wherein the self- movement of the vehicle comprises at least its speed and acceleration (Campbell, Column 15, Lines 61-65, Campbell discloses the autonomous vehicle may change velocity (acceleration) or alter vehicle movement in another way (i.e. shift lanes, constant speed) to avoid obstacles, obey traffic laws, etc.).  
Regarding Claim 7:
Campbell discloses a device for self-positioning a vehicle in its environment, wherein the device is configured to perform the method according to claim 1, the device having: 
an environmental sensor system for detecting the environment of the vehicle during travel (Campbell, Column 10, Lines 1-8, Column 14, Lines 9-26, Campbell discloses a radar system (environmental sensor system) for detecting the environment surrounding the vehicle); 
an apparatus for creating a map of the detected environment (Campbell, Column 8, Lines 10-28, Campbell discloses a computer vision system for mapping the environment surrounding the vehicle); and 
an apparatus for determining the position of the vehicle based on the map and the data from the environmental sensor system (Campbell, Column 15, Lines 31-44, Campbell discloses the roadside objects that cause radar reflection are used to correlate to map data to determine the vehicle’s location); wherein 
the environmental sensor system is formed by a radar sensor system (Campbell, Figure 1, Campbell discloses a radar system is part of the vehicle sensor system), wherein the radar sensor system determines stationary points (Campbell, Column 4, lines 32-42, Column 14, Lines 9-26, Campbell ; wherein
the reflection points determined during travel are compared with those of the map from the apparatus for determining the position of the vehicle in order to determine the position of the vehicle on the map (Campbell, Column 15, Lines 31-44, Campbell discloses the roadside objects that cause radar reflection are used to correlate to map data to determine the vehicle’s location).  
Yang, in the same field of endeavor of vehicle control, discloses wherein nonstationary reflection points are filtered out before the map is created and only stationary reflection points are used to create the map by the apparatus for creating the map of the environment (Yang, Para. [0114-0115], Yang discloses the detection and ranging sensor actively filters out points corresponding to moving object (non-stationary objects) in the depth map before the creation of the 3D map of the vehicle surrounding the environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Campbell to include filtering of moving object during the creation of the 3D map as disclosed by Yang in order to properly construct a 3D map of an environment of the vehicle, (Yang, Para. [0115]).
Regarding Claim 8:
The combination of Campbell and Yang discloses the device according to claim 7.
Campbell further discloses wherein the device has an apparatus to determine the self-movement of the vehicle from the reflection points ascertained during travel (Campbell, Column 6, Lines 67-68, Column 7, Lines 1-15, Column 8, Lines 10-28, Campbell discloses the radar system detects the speed of the sensed objects, and navigates the autonomous vehicle based on this and other information).  
Regarding Claim 12:
the method of claim 1.
Yang, in the same field of endeavor of vehicle control, discloses wherein the filtering comprises determining that a given reflection point is a nonstationary reflection point (Yang, Para. [0070-0071], Yang discloses a perception module and prediction module which receives sensor data (perception) and determines which objects around the vehicle are moving or likely to move (prediction)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Campbell to include determining the difference in stationary and non-stationary reflection points as disclosed by Yang in order to provide information to the planning module to plan subsequent actions the vehicle needs to take.
Regarding Claim 13:
The combination of Campbell and Yang discloses the method of claim 12.
Yang, in the same field of endeavor of vehicle control, discloses wherein determining that the given reflection point is a nonstationary reflection point comprises determining that the given reflection point is deviating from a group of reflection points in terms of relative speed (Yang, Para. [0071], Yang discloses the prediction module interprets the data provided by the perception module to determine whether an object is moving (relative speed)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Campbell to include determining a reflection point is nonstationary by determining if the reflection point is moving as disclosed by Yang in order for the planning module to properly plan actions of the vehicle, (Yang, Para. [0072]).
Regarding Claim 14:

Regarding Claim 15:
The claim recites analogous limitations to claim 13 above, and is therefore rejected on the same premise. 
Claims 5, 6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Yang, and in further view of Fürstenberg (EP 1418444 B1; hereinafter Fürstenberg).
Regarding Claim 5:
The combination of Campbell and Yang discloses the method according to claim 2.
Fürstenberg, in the same field of endeavor of vehicle control, teaches wherein the rotation of the vehicle is determined from different relative speeds of the reflection points in viewing directions that differ from each other (Fürstenberg, Page 4, Lines 1-15, Fürstenberg discloses the proper motion (rotation) of the vehicle can be determined for any relative movements between the vehicle and the objects).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Campbell to include vehicle rotation calculation from different speeds of objects as disclosed by Fürstenberg in order to determine proper motion accurately in undefined driving conditions, Fürstenberg, Page 2, Lines 23-25.
Regarding Claim 6:
The combination of Campbell, Yang, and Fürstenberg discloses the method according to claim 5.
Fürstenberg, in the same field of endeavor of vehicle control, teaches wherein the yaw rate is determined from the rotation of the vehicle (Fürstenberg, Page 3, last paragraph, Fürstenberg discloses the determined self-rotation of the vehicle about its center of gravity is referred to as the yaw rate).
Campbell to include yaw rate from the vehicle rotation as disclosed by Fürstenberg in order to determine proper motion accurately in undefined driving conditions, Fürstenberg, Page 2, Lines 23-25.
Regarding Claim 9:
The combination of Campbell and Yang discloses the device according to claim 8.
Campbell further teaches the apparatus for determining the self-movement of the vehicle (Campbell, Column 8, Lines 19-28, Campbell discloses a navigation/pathing system configured to determine a driving path for the autonomous vehicle (self-movement)).
Fürstenberg, in the same field of endeavor of vehicle control, teaches wherein rotational movements of the vehicle are determined (Fürstenberg, Page 4, Lines 1-15, Fürstenberg discloses the proper motion (rotation) of the vehicle can be determined for any relative movements between the vehicle and the objects).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Campbell to determine rotational movement of the vehicle as disclosed by Fürstenberg in order to determine proper motion accurately in undefined driving conditions, Fürstenberg, Page 2, Lines 23-25.
Regarding Claim 10:
The combination of Campbell and Yang discloses the method according to claim 3.
Fürstenberg, in the same field of endeavor of vehicle control, teaches wherein the rotation of the vehicle is determined from different relative speeds of the reflection points in viewing directions that differ from each other (Fürstenberg, Page 4, Lines 1-15, Fürstenberg discloses the proper motion (rotation) of the vehicle can be determined for any relative movements between the vehicle and the objects).  
Campbell to determine rotational movement of the vehicle from detected objects as disclosed by Fürstenberg in order to determine proper motion accurately in undefined driving conditions, Fürstenberg, Page 2, Lines 23-25.
Regarding Claim 11:
Claim 11 recites analogous limitations to claim 10 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664